Citation Nr: 0734650	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
schizophrenia.  

(The issue of service connection for hepatitis C is the 
subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDING OF FACT

The veteran's schizophrenia does not result in panic attacks, 
impaired speech, impaired judgment, impaired abstract 
thinking, impaired memory, impaired thinking, or reduction in 
reliability, productivity, efficiency, or ability to perform 
tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9404 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
In March 2006, the veteran was provided with notice of the 
effective date regulations.  Although the March 2006 notice 
letter postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decisions, no prejudice has been alleged, and none is 
apparent from the record.  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  The Board notes that the veteran 
submitted an April 2006 statement from a private doctor who 
reports treatment for the veteran.  Although these records 
have not been obtained, the Board finds that no prejudice 
results from deciding the claim without these records since 
the symptomatology of the veteran's schizophrenia during that 
time is thoroughly discussed in VA treatment records, which 
date through June 2006, and an August 2006 VA examination 
record.  Consequently, the Board finds the claim ripe for 
review.

The veteran is currently diagnosed with schizophrenia, 
adjustment disorder, and post-traumatic stress disorder.  
Psychiatric symptoms attributed to his schizophrenia include 
hearing voices, nervousness, anxiety, depression, thoughts of 
persecution, irritability, sleep impairment, lack of 
motivation, and loss of energy.  Affect is noted to be mildly 
constricted but appropriate in July 2003, but subsequent 
records report that affect was constricted, restricted, and 
anxious.  The records also report the veteran's history of 
problems at work due to the behavior of co-workers and his 
employer's failure to address the veteran's concerns.  The 
veteran has reported that these work problems have overflowed 
into his personal life and lead to increased tension with his 
wife.  The veteran has also stated that he has missed a 
substantial amount of work due to his psychiatric condition.  
See August 2006 VA examination record; Sick Leave slips.  

The records also report that the veteran has no impairment of 
thought processes, cognitive function, or speech; fair 
judgment, intact or fair memory, and good attention and 
concentration.  Insight is generally noted to be fair, except 
in December 2003 and March, May, and September 2004, when it 
is noted to be partial or limited.  See June and December 
2003, March, May, June, and September 2004 VA medical 
records.  The records also report negative findings as to 
suicidal or homicidal ideation, delusions or hallucinations, 
panic attacks, and inappropriate behavior.  The veteran is 
noted to have good impulse control.  He is also generally 
noted to have normal psychomotor activity with no tics, 
tremors, or abnormal involuntary movements.  Cf. September 
2003 (decreased psychomotor activity), December 2003 (mildly 
retarded psychomotor activity), and March 2004 VA treatment 
records; August 2006 VA examination record (tense psychomotor 
activity).  Hygiene and dress is consistently noted to be 
adequate.  

The August 2006 VA examiner opined that the veteran had no 
impairments of judgment, family relations or work.  The 
August 2006 VA examiner also opined that the veteran had 
occupational impairment but no resulting reduction in 
reliability, productivity, efficiency, or ability to perform 
occupational tasks, including during times of stress.  

VA treatment records report global assessment of functioning 
scores (GAF) of 65 (September and December 2003 and March 
2004) and 60 (May, June, July, and September 2004; March, 
May, and July 2005).  Most recently, in August 2006, the 
veteran was assessed with a GAF score of 65.  See August 2006 
VA examination record.  GAF scores between 61 and 70 
correspond to a finding of "some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school function, but generally 
functioning pretty well with some meaningful interpersonal 
relationships."  A GAF score of 60 is the upper boundary for 
moderate symptoms and slightly below what is considered mild.  

Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence of record does not warrant a rating in excess of 
30 percent.  The record includes no evidence of impaired 
speech, panic attacks, difficulty understanding complex 
commands, impaired memory, impaired abstract thinking, or 
impaired judgment.  Although the evidence does indicate that 
the veteran has impaired mood and judgment and difficulty 
interacting with his coworkers, the Board finds that, on the 
whole, the veteran's symptoms most nearly approximate the 
current rating.  The August 2006 VA examiner opined that the 
veteran does not have any impairment in family relations or 
work, and the Board notes that the veteran has been employed 
in the same office for more than 17 years.  As the evidence 
indicates that the veteran's symptomatology most nearly 
approximates the current rating, an increased rating for 
schizophrenia must be denied.  


ORDER

A rating in excess of 30 percent for schizophrenia is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


